Name: Commission Regulation (EEC) No 3152/92 of 29 October 1992 amending Regulation (EEC) No 3053/92 prolonging the second suspension of the advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 313/58 Official Journal of the European Communities 30 . 10 . 92 COMMISSION REGULATION (EEC) No 3152/92 of 29 October 1992 amending Regulation (EEC) No 3053/92 prolonging the second suspension of the advance fixing of the import levy for certain cereals issue ; whereas advance fixing of the import levy on grain sorghum imported into Spain under the abovementioned arrangements should accordingly be reintroduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first subparagraph of Article 15 (7) thereof, Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1991 (3), as amended by Regulation (EEC) No 3391 /91 (4), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 3053/92O suspends the advance fixing of the import levy on cereals including grain sorghum ; whereas the reason for that suspension was the risk of advance fixing of the import levy on massive quantities of such cereals ; whereas in the case of imports of grain sorghum under the arrangements laid down in Commission Regulation (EEC) No 3105/87 of 16 October 1987 laying down detailed rules for the application of the special arrangements for imports of maize and sorghum into Spain from 1987 to 1991 (6), as last amended by Regulation (EEC) No 3624/89 0, that risk is eliminated by the introduction of a period elapsing between the submission of licence applications and their HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3053/92 is hereby replaced by the following : 'Article 1 Advance fixing of the import levy on cereals covered by CN code 1007 00 90 is hereby suspended from 23 October 1992 except as regards imports of grain sorghum into Spain under Commission Regulation (EEC) No 3105/87 0 ­ 0 OJ No L 294, 17. 10. 1987, p. 15.' Article 2 This Regulation shall enter into force on 30 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 170, 30. 6 . 1987, p. 1 . 0 OJ No L 320, 22. 11 . 1991 , p. 1 . 0 OJ No L 307, 23. 10 . 1992, p. 47. (6) OJ No L 294, 17. 10 . 1987, p. 15. O OJ No L 351 , 2. 12. 1989, p. 28 .